Citation Nr: 0607006	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement for service connection for a right shoulder 
disability.

ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in 
the US Marine Corp Reserves (USMCR) from January 1970 to 
September 1970 and also served periods of inactive duty for 
training (INACDUTRA) from 1970 to 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDING OF FACT

The appellant's service medical records do not contain 
evidence of any right shoulder injury sustained nor of any 
such injury having been treated during either ACDUTRA or 
INACDUTRA and there is no evidence of a nexus between a 
current right shoulder disorder and service.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101, 1110, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.1, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In this matter, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  In 
November 2002, by way of a letter, the RO advised appellant 
of what evidence, if any, was necessary to substantiate his 
claim and it indicated which portion of that evidence the 
appellant was responsible for sending to VA and which portion 
of that evidence VA would attempt to obtain on behalf of the 
appellant.  The veteran was requested to send any information 
in his possession.  Finally, the letter advised the appellant 
of the evidence it had received in connection with the claim.  
Thereafter, the appellant authorized the RO to obtain his 
private medical records from the hospitals he identified as 
having provided treatment to him.  The RO tried to obtain his 
records but was unsuccessful.

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

Service Connection for Right Shoulder Injury

In regards to the instant claim for service connection for a 
right shoulder disorder, service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated while performing ACDUTRA or from an injury 
incurred or aggravated during INACDUTRA. 38 U.S.C.A. §§ 
101(24) (West 2002), 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection on a presumptive basis is 
not available where the only service performed is ACDUTRA or 
INACDUTRA. Biggins v. Derwinski, 1 Vet. App. at 476-78.  In 
this matter, the appellant claimed service connection for an 
injury alleged to have occurred during a period of INACDUTRA 
in 1973 during a weekend drill.  

The Board observes that appellant's service medical records 
do not contain evidence of any right shoulder injury 
sustained nor of any such injury having been treated during 
either ACDUTRA or INACDUTRA.  It appears that in late 1973, 
during a period of INACDUTRA, the appellant complained of 
right shoulders problems.  During a November 1973 physical 
examination for retention in the Marine Corps Reserve, the 
appellant stated that he had subluxation of the right 
shoulder as a result of a pre-service 1968 football injury.  
He related that during the prior year, it became symptomatic 
causing recurrent separation.  He had been scheduled for 
surgery, but canceled it, hoping, instead to avoid retention 
in the Reserves.  He was found to be unfit for retention.  
The appellant identified post-service treatment via three 
hospitals.  The RO contacted these hospitals and attempted to 
obtain appellant's records.  The hospitals either denied 
having any record of treatment for the appellant or stated 
that all records pre-dating 1991 were destroyed.  

The Board notes that T. E. S., M.D., a doctor at one of the 
hospitals, confirmed in an April 1995 statement that 22 years 
earlier, while the appellant was a competitive boxer, he 
performed surgery on him for a right shoulder condition.  The 
physician did not, in his statement, establish that an injury 
occurred or that there was an etiological relationship, 
between appellant's current right shoulder disorder and his 
periods of INACDUTRA or ACDUTRA service.  

The Board has considered the lay evidence in the form of 
buddy statements from his brother D.W.H., who served with 
appellant in the same unit, and a close friend D.B.P.  While 
these statements support appellant's contention that he 
sustained an injury, the Board finds that the statement of 
D.B.P. does not provide sufficient proof of appellant's 
injury since he was not an eye witness to the event.  The 
Board further finds that although D.W.H. may have been 
present during the claimed injury, D.W.H.'s statement is not 
of sufficient probative weight to support granting the claim.  
As such, there remains no evidence documenting an injury 
during a period of INACDUTRA.

The only right shoulder complaints were noted during a period 
of INACDUTRA.  There are no records indicating a right 
shoulder injury during INACDUTRA.  Rather, the appellant gave 
a history of a pre service injury to the shoulder, and 
complained of increasing problems over the course of a year.  
He never related the right shoulder problems to any inservice 
injury, and available records do not reveal any right 
shoulder injury in service.  The appellant contended in his 
claim for service connection that he has been bothered by his 
right shoulder disability from the time of his discharge 
until now.  While the Board does not question the sincerity 
of his beliefs that his current right shoulder disability is 
related to service, as a layperson without the appropriate 
medical training and expertise, the appellant simply is not 
competent to provide a probative (i.e., persuasive) opinion 
on a medical matter, such as whether there exists an 
etiological relationship, if any, between his right shoulder 
disability and service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a right shoulder 
injury. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a right shoulder disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


